

116 HR 6615 IH: COVID–19 Oral History Project Act
U.S. House of Representatives
2020-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6615IN THE HOUSE OF REPRESENTATIVESApril 24, 2020Mr. Bera introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Librarian of Congress to establish a program in the American Folklife Center to collect video and audio recordings of personal histories and testimonials of those affected by the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Oral History Project Act.2.Establishment of program at American Folklife Center to collect video and audio recording of histories of the COVID–19 pandemic(a)In GeneralThe Librarian of Congress shall establish an oral history program in the American Folklife Center at the Library of Congress to collect and make publicly available in a digital format individual stories of events and experiences during the COVID–19 pandemic in the United States. In carrying out the program, the Librarian shall—(1)collect video and audio recordings of personal histories and testimonials of those who were affected by the COVID–19 pandemic, such as first responders and health care workers, individuals who survived the disease, family members of those who passed away from the disease, individuals who were repatriated from other countries or from cruise ships, individuals with major life events affected by responding to the outbreak, as well as any other individuals whose lives were altered;(2)create a collection of the recordings obtained (including a catalog and index) which will be available for public use through the digital collections of the Library of Congress and such other methods as the Librarian considers appropriate to the extent feasible subject to available resources; and(3)solicit, collect, and make available in a digital format written materials (such as letters and diaries) relevant to the personal histories of health care workers and first responders who served during the COVID–19 pandemic and to catalog such materials in a manner the Librarian considers appropriate, consistent with and complimentary to the efforts described in paragraphs (1) and (2).(b)Use of and consultation with other entitiesThe Librarian may carry out the activities described in paragraphs (1) and (3) of subsection (a) through agreements and partnerships entered into with other government and private entities, including through collaboration with existing archival and oral history programs throughout the United States, and may otherwise consult with interested persons (within the limits of available resources) and develop appropriate guidelines and arrangements for soliciting, acquiring, and making available recordings under the program under this Act.(c)Timing for authority To collect recordings(1)InitiationAs soon as practicable after the enactment of this Act, the Librarian shall begin collecting video and audio recordings under subsection (a)(1).(2)SunsetThe authority of the Librarian to collect video and audio recordings under subsection (a)(1) shall terminate upon the expiration of the 5-year period which begins on the date of the enactment of this Act.3.Private support(a)Acceptance of DonationsThe Librarian of Congress may solicit and accept donations of funds and in-kind contributions to carry out the oral history program under section 2.(b)Establishment of Separate Gift AccountThere is established in the Treasury (among the accounts of the Library of Congress) a gift account for the oral history program under section 2.(c)Dedication of fundsNotwithstanding any other provision of law—(1)any funds donated to the Librarian to carry out the oral history program under section 2 shall be deposited entirely into the gift account established under subsection (b);(2)the funds contained in such account shall be used solely to carry out the oral history program under section 2; and(3)the Librarian may not deposit into such account any funds donated to the Librarian which are not donated for the exclusive purpose.4.Authorization of appropriations(a)AuthorizationThere are authorized to be appropriated to carry out this Act—(1)$7,600,000 for fiscal year 2020; and(2)such sums as may be necessary for each of the fiscal years 2021 through 2024.(b)Continuing availability of fundsAny amount appropriated pursuant to the authorization under this section shall remain available until expended.